02-11-111-CR


















 
 
 
 
 
 
                           COURT OF APPEALS
                                                 SECOND DISTRICT OF TEXAS
                                                                FORT
WORTH
                                               NO. 02-11-00111-CR
                                                              
 
HOLLY HARMON                                                                               APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
 
 
                                                        ----------
          FROM COUNTY CRIMINAL COURT NO. 10 OF TARRANT
COUNTY
                                                        ----------
                     MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
We have considered appellant=s “Motion
To Dismiss Appeal.@  The motion complies with
rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).                                                                                                                                                                                         PER
CURIAM
PANEL: GARDNER, WALKER, and
MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: May 26,
2011




[1]See Tex. R. App. P. 47.4.